Citation Nr: 0921030	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York which denied service connection for 
hearing loss.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is 
associated with the claims file. 

The Board remanded the claim to the RO in December 2008 for 
further development. 


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss pre-existed his 
entrance into service. 

2.  The preponderance of the medical evidence is against a 
finding that the pre-existing left ear hearing loss increased 
in severity beyond the natural progression of the disease. 

3.  The preponderance of the evidence is against a finding 
that the Veteran's right ear hearing loss disability was 
manifest in service or within one year of service discharge 
or is causally related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).

2.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records.  The Veteran 
testified that he sought treatment for his hearing loss in 
the 1980s but could not remember the doctor's name.  Absent 
information that would allow the VA to obtain records, the VA 
is unable to assist the Veteran in getting the records.  The 
VA assisted the Veteran in other evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board, which he did.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection connotes 
many factors, but basically, it means that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as hearing 
loss (as an organic disease of the nervous system) to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in or aggravated by 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).

In general, the Veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service. See 38 U.S.C.A. §§ 1111, 1137.  
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153; Wagner, supra.  If this burden is met, then the Veteran 
is not entitled to service-connected benefits.

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a Veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder.  
See 38 U.S.C.A. § 1153; Wagner, supra.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the Veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; see also Jensen, supra; 38 
C.F.R. § 3.306.

Here, the Veteran's report of medical examination at entrance 
to service shows that he had poor hearing in his left ear, 
prior to service.  The evidence of record thus constitutes 
clear and unmistakable evidence that the condition preexisted 
his service.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
Thus, the presumption of soundness is rebutted.  The issue 
for consideration is whether left ear hearing loss was 
aggravated beyond the normal progression during service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran claims his left ear hearing loss was aggravated 
by his service and his right ear hearing loss was caused by 
his service.  The Veteran testified that in service he worked 
on survival equipment in the hanger near the flight line and 
was exposed to noise while working near jet engines.  The 
Board accepts that the Veteran was exposed to noise in 
service.  

The Veteran's hearing was examined at his September 1972 
enlistment physical and he was found to have poor hearing in 
the left ear only.  The September 1972 audiogram revealed 
pure tone thresholds, in decibels, as follows:




HERTZ


September 
1972
500
1000
2000
3000
4000
RIGHT
15
5
5
n/m
5
LEFT
10
35
15
n/m
45

The August 1976 separation physical examination revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ


August 
1976
500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
15
40
40
45
40

In October 2005, the Veteran underwent an audiologic 
examination to determine whether any hearing loss found was 
caused by or worsened by acoustic trauma in the service.  The 
October 2005 audiogram revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ


October 
2005
500
1000
2000
3000
4000
RIGHT
15
20
35
50
50
LEFT
25
70
70
75
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The examination showed hearing loss disability as defined in 
38 C.F.R. § 3.385 in both ears, worse in the left ear.  The 
examiner noted that that the file did not support that the 
Veteran's hearing loss, present at the time of entrance into 
service, was aggravated by an inservice injury, disease or 
event.  According to the examiner, the Veteran's current 
hearing loss was significantly worse than found at service 
separation, and he opined that the cause of any such loss was 
most likely occupational noise exposure and current treatment 
with the ototoxic drug cisplatin and not inservice noise 
exposure.  However the examiner's opinion, that the 
"[v]eteran's claim that the 'whine of loud jet engines' was 
the cause of this hearing loss cannot be substantiated as his 
hearing did not get worse from the time of enlistment to the 
time of separation," did not account for the increase in 
decibel levels on the separation examination.  Accordingly, 
the claim was remanded by the Board for further 
clarification. 

In January 2009, the Veteran underwent an audiologic 
examination.  The audiogram revealed pure tone thresholds, in 
decibels, as follows:




HERTZ


January 
2009
500
1000
2000
3000
4000
RIGHT
15
20
40
60
60
LEFT
40
75
75
80
75

CNC Maryland speech test results showed 96 percent speech 
discrimination in the right ear and 64 percent on the left. 

The examiner opined that the Veteran's left ear hearing loss 
was not the result of his military service.  She noted that 
induction and discharge examinations both indicated a mild to 
moderate hearing loss in the left ear.  The examiner 
acknowledged that there was some variation in the thresholds, 
but explained that the differences in pure tone threshold 
values in 1972 when compared to 1976 are not considered 
significant.  She further explained that even for a highly 
motivated cooperative individual, hearing measurements can 
easily vary by 5 decibels on repeated measures due to the 
inherent variability of threshold measures.  In addition, a 
standard threshold shift - a change in hearing threshold 
relative to the baseline audiogram of an average of 10 db or 
more at 2000, 3000, and 4000 in either ear - was not present 
in the left ear in 1976 when compared to the baseline 
examination in 1972.  

The examiner opined that based on a review of the claims 
file, the Veteran's  hearing loss in the right ear was not 
the result of his military service.  The examiner noted that 
the Veteran had normal hearing in the right ear at the time 
of induction and at discharge.  She found that the hearing 
remained within normal limits with no significant changes in 
hearing acuity.  The examiner noted that the Veteran's 
hearing loss in the right ear was first documented in 2005, 
nearly 30 years following service.  She noted that the 
Veteran reported a history of noise exposure from jet 
engines, but explained that exposure to noise early in life 
does not result in hearing loss that manifests itself many 
years later.  The examiner stated that National Academy of 
Sciences report, Noise and Military Service: Implications for 
Hearing loss and Tinnitus, concluded that the processes 
involved in the recovery from noise exposure suggests that a 
delay of many years in the onset of noise induced hearing 
loss following an earlier noise exposure is extremely 
unlikely. 

In March 2009 the Veteran was examined by Dr. K.E., a private 
physician.  Dr. K.E. reported the Veteran's history of 
working on jet aircraft in service from 1972 to 1976.  He 
also noted that the Veteran had left ear hearing loss prior 
to service.  The Veteran reported a decrease in hearing in 
both ears after service.  Dr. K.E. found that the 
audiological data showed a moderate sensorineural hearing 
loss worse at 4,000 CPS in the right ear consistent with 
noise trauma and a moderate to severe sloping, mid, and high 
frequency hearing loss in the left ear.  Dr. K.E. opined that 
the noise trauma during that time exacerbated the hearing 
loss.  An audiogram was not provided with the examination 
report. 

Left Ear Hearing Loss 

The Veteran argues that his pre-existing left ear hearing 
loss was aggravated by his service.  It is the burden of the 
government to prove that the Veteran's pre-existing left ear 
hearing loss was not aggravated by service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  

In January 2009 the VA examiner opined that the Veteran's 
left ear hearing loss was not the result of his service.  The 
examiner reviewed the service treatment records and found 
that the left ear hearing loss did not get worse during 
service.  She explained that the differences in threshold 
values in 1972 when compared to 1976 were not significant as 
the threshold can easily vary by 5 decibels on repeated 
measures due to the inherent variability of threshold 
measures.  The examiner reviewed the entire record, including 
the service treatment records and the previous VA 
examinations, and interviewed and examined the Veteran.  The 
examiner is a qualified audiologist who demonstrated her 
knowledge of evidence in the record.  The examiner's opinion 
is adequate and probative.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In March 2009 Dr. K.E. opined that the noise trauma during 
service exacerbated the Veteran's hearing loss however, he 
did not provide a medical rationale to support his 
conclusion. As his opinion had no supporting rationale it has 
less probative value than the VA examiner's opinion, which 
did contain supporting rationale.  Additionally Dr. K.E. did 
not find that there was an increase in disability during 
service; he referred only to an exacerbation of hearing loss 
and did not indicate any permanent increase in the severity 
of hearing loss during service. 

The evidence of record establishes that there was no 
permanent increase in disability during service; as such 
there can be no finding of an aggravation of left ear hearing 
loss in service.  

The preponderance of the evidence demonstrates that the 
Veteran's left ear hearing loss began prior to service and 
did not increase in severity during service; there is no 
doubt to be resolved; and service connection for left ear 
hearing loss is not warranted.    



Right Ear Hearing Loss 

The Veteran claims that his right ear hearing loss was caused 
by or incurred during his service.  The Veteran has a current 
diagnoses of hearing loss in his right ear.  The Board has 
accepted his noise exposure in service.  The question is 
whether the Veteran's current right ear hearing loss is due 
to service. 

The Veteran testified that he sought treatment for his 
hearing loss in 1980 and was told to wear hearing aids but 
could not afford them.  His wife testified that she observed 
the Veteran to have difficulty hearing from 1979, when they 
met, to the present.  

The medical evidence, as described above, does not show 
complaints of or treatment for right ear hearing loss until 
2005, almost 30 years after service.  Even assuming, without 
finding, that the Veteran's first evidenced hearing loss was 
in 1979, when his wife testified she observed it; it would 
still be beyond the one year presumptive period allowed by 
the regulations.

The medical evidence demonstrates that it is not until 2005 -
almost 30 years following his discharge from active service 
and well beyond the presumptive period -that the medical 
evidence reflects that the Veteran was diagnosed with hearing 
loss.  Such a lapse in time weighs heavily against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000) 

The Veteran's reports of examination at entrance to and 
discharge from active service show no defect, diagnosis, 
abnormality or other findings of right ear hearing 
impairment.  A change of 5 decibels between the Veteran's 
entrance and discharge examinations was noted for the right 
ear however, the January 2009 VA examiner found that such 
slight changes can occur due to inherent variability of 
threshold measures and that there was no significant changes 
in right ear hearing acuity.

In January 2009 the examiner opined that the Veteran's right 
ear hearing loss was not the result of his military service, 
noting that the first documentation of hearing loss was 
almost 30 years after service, and opining that it was 
extremely unlikely that there would be such a delay between 
noise exposure and noise-induced hearing loss.  The examiner 
based her opinion on review of the record, including service 
treatment records, and examination of the Veteran.  The 
examiner demonstrated knowledge of evidence in the record.  
The examiner's opinion is adequate and probative.  

In March 2009 Dr. K.E. opined that the noise trauma during 
service exacerbated the Veteran's hearing loss.  However, a 
medical rationale to support of his opinion was not provided.  
Dr. K.E. did not provide any explanation as to how he reached 
his conclusion that the Veteran's hearing loss was 
exacerbated during service, nor did he address the fact that 
the Veteran did not demonstrate a right ear hearing loss 
until 2005.

The Board finds the opinion of the VA examiner to be more 
probative than Dr. K.E's opinion, and consistent with the 
record.

The preponderance of the evidence demonstrates that the 
Veteran's right ear hearing loss did not begin during and was 
not caused by his service; there is no doubt to be resolved; 
and service connection for right ear hearing loss is not 
warranted. 

Summary 

The Veteran genuinely believes that his left ear and right 
ear hearing loss was caused or aggravated by service and he 
and his wife testified as to the Veteran's symptoms from 1979 
to the present.  The Veteran and his wife are competent to 
comment on his symptoms.  However, as a laypersons, lacking 
in medical training and expertise, the Veteran and his wife 
cannot provide competent opinions on a matter as complex as 
the etiology or permanent increase of hearing loss, and their 
views are of no probative value.  And, even if their opinions 
were entitled to be accorded some probative value, they are 
far outweighed by the detailed January 2009 VA opinion 
provided by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
   

ORDER

Entitlement to service connection for left ear hearing loss 
is denied. 

Entitlement to service connection for right ear hearing loss 
is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


